Citation Nr: 0024449	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic rhinitis, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disability, claimed as chronic right wrist pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968, and from July 1973 to January 1993.

This matter has been appealed to the Board of Veterans' 
Appeals (Board) from November 1997 and November 1998 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The 
veteran appeared for a hearing in October 1999 before the 
undersigned Board Member in Washington, D.C. 

The veteran's service representative has included the issue 
of an increased rating for an inguinal hernia in a June 1999 
VA Form 646, statement on the veteran's behalf.  Although the 
claim was noted in a November 1998 supplemental statement of 
the case issued by the RO following the November 1998 rating 
decision, the veteran did not filed a notice of disagreement 
regarding the hernia claim.  38 C.F.R. § 20.200 (1999).  
Therefore, notwithstanding its certification to the Board as 
an issue on appeal, the matter is not properly before the 
Board at this time.  

The Board also notes that during his October 1999 hearing, 
the veteran raised the issue of service connection for a 
stomach disability as secondary to his service-connected 
allergic rhinitis.  That matter has not been developed for 
review and is referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by 
obstruction of the nasal passage on one side and periodic 
rhinorrhea, without evidence of polyps.

2.  In a September 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
chronic right wrist pain; the veteran did not initiate an 
appeal from that determination.  

3.  Evidence associated with the claims file subsequent to 
the RO's September 1993 denial bears directly and 
substantially upon the specific matter under consideration, 
and must be considered to decide fairly the merits of the 
veteran's claim for service connection for a right wrist 
disability.

4.  The claim for service connection for a right wrist 
disability is plausible based upon medical evidence linking 
the veteran's chronic wrist pain to service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1999).  

2.  The September 1993 rating decision denying entitlement to 
service connection for chronic right wrist pain is final.  
38 U.S.C.A. § 7105(c) (West 1991).

3.  Evidence submitted since the September 1993 rating 
decision is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105, (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).

4.  The veteran's claim for service connection for a right 
wrist disability, claimed as chronic right wrist pain, is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Allergic Rhinitis

When a veteran seeks an increased rating for a service-
connected disability, an assertion of an increase in severity 
is sufficient to render the claim well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992). The veteran has 
made such contentions in this case.  Thus, the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran is currently assigned a 10 percent rating for 
allergic rhinitis.  The Board notes that the diagnostic 
criteria applicable to diseases of the nose and throat were 
changed in October 1996.  The veteran's claim for an 
increased rating was filed in May 1998, well after these 
changes were in effect.  Although his claim was appropriately 
evaluated under the current criteria, 38 C.F.R. § 4.97, 
Diagnostic Code 6522, the rating sheet reflects the old 
diagnostic code of 6501.  However, the Board finds this to be 
of no legal significance since the correct criteria were 
applied and the veteran was advised of such in the November 
1998 rating decision.  

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic 
or vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side is assigned a 10 percent 
rating.  The next higher rating of 30 percent, which is also 
the maximum schedular rating under this diagnostic code, is 
contemplated for allergic or vasomotor rhinitis with polyps.   

The veteran was assigned the 10 percent rating effective 
February 1993, subsequent to a May 1993 VA examination of his 
nose and sinuses.  During that examination he complained of 
post nasal drip and intermittent nasal obstruction.  The 
examiner found the nasal vestibule to be clear as well as the 
floor of the nose and inferior meatus.  The inferior 
turbinates were hypertrophied, but decongested appropriately.  
The middle meatus was clear without pus or polyps.  A CT scan 
of the sinuses showed no evidence of mucosal thickening of 
any of the paranasal sinuses.  There was some soft tissue 
extending inferiorly through the roof of the right maxillary 
sinus which could represent an old blow-out fracture of the 
right orbit.  The osteomeatal complex were well visualized 
bilaterally.  The examiner noted that the veteran's main 
symptom was non purulent post nasal drip, resulting in 
globus.  A diagnosis of nasal allergy by history was 
reported. 

VA outpatient treatment records covering the period from 
October 1997 through November 1998 show no complaints, 
clinical findings, or treatment regarding the veteran's 
rhinitis.  Private outpatient records covering the period 
from January 1997 through May 1998 show treatment in November 
and December 1997, and in April 1998 for allergic rhinitis.  
In both December 1997 and April 1998, the rhinitis was 
accompanied by sinusitis.  

At his October 1999 hearing, the veteran testified before the 
undersigned Board Member that his rhinitis was worse from 
October to May and caused him difficulty sleeping at night.  
He reported that his condition had worsened since his last VA 
examination and he also noted that he had stomach problems 
due to the sinus drainage.  He stated that the drainage 
problem was relieved somewhat by medication.  

In reviewing the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's allergic rhinitis.  
Significantly, there is no medical evidence to suggest the 
presence of polyps in the nasal cavity, which would warrant a 
30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.  
Although the veteran testified that his condition had 
worsened, he described was an increase in the post nasal drip 
and drainage from his sinuses.  The private medical records, 
which revealed periodic assessments of allergic rhinitis, 
were almost always accompanied by diagnoses of sinusitis.  
There is no record of VA treatment for allergic rhinitis.  
Essentially, the medical evidence shows that the veteran's 
primary problems have been with sinusitis rather than 
allergic rhinitis.  In that regard, where a veteran seeks an 
increased rating predicated on a causal relationship between 
two different disease entities (i.e., rhinitis and 
sinusitis), a claimant, even though service-connected for one 
of the disease entities, must provide medical evidence of a 
causal relationship.  Jones v. Brown, 7 Vet. App. 134, 138 
(1994).  Here, the veteran is not service-connected for 
sinusitis and there is no medical evidence to show that the 
rhinitis caused an increase in the severity of the veteran's 
sinus problems.   

The Board acknowledges the representative's request for VA 
examination of the veteran with respect to this claim.  
However, while there is no contemporaneous VA examination of 
the veteran's nose and sinuses, there are current private 
outpatient treatment records which are adequate for rating 
purposes.  Moreover, the evidence of record does not indicate 
a material change in the veteran's disability to warrant 
further VA examination.  The records do not indicate the 
presence of polyps, which is the only basis for an increased 
rating under the applicable rating criteria.  See 38 C.F.R. 
§§ 3.26, 3.27 (1999).   

The Board notes that Diagnostic Codes 6523 and 6524 address 
bacterial rhinitis and granulomatous rhinitis respectively; 
however, the veteran is already assigned a 10 percent rating 
which is the maximum available under DC 6523, and no medical 
professional has entered a diagnosis of granulomatous 
rhinitis.  Thus, the Board finds that such Diagnostic Codes 
are inapplicable in evaluating the veteran's service-
connected rhinitis.  38 C.F.R. § 4.97, Diagnostic Codes 6523, 
6524 (1999).

Absent any evidence of polyps associated with the veteran's 
rhinitis, the preponderance of the evidence is against the 
claim.  It follows that the evidence is not in relative 
equipoise, and the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   



II.  New and Material Evidence to Reopen Right Wrist Claim

The veteran's claim for service connection for a right wrist 
disability was denied by the RO in November 1997 on the basis 
that he did not present new and material evidence to reopen 
the claim following a prior denial.  He initiated an appeal 
of that decision in January 1998.  In November 1998, the RO 
denied a claim for service connection for carpal tunnel 
syndrome of the right wrist, on the merits, and issued a 
supplemental statement of the case.  In December 1998, the 
veteran perfected his appeal of the November 1997 decision.  

The Board finds that, although the November 1998 decision 
inappropriately decided the claim on its merits, the veteran 
was not prejudiced by this action and indeed was afforded a 
broader standard of consideration than he otherwise would 
have received if the claim were limited to whether new and 
material evidence had been received.  Thus, a remand for that 
purpose is unnecessary, and the Board will proceed with 
appellate review on the basis of whether new and material 
evidence has been submitted to reopen the veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
Barnett v. Brown, 83 F.3rd 1380, 1383 (1996) (the 
determination of new and material evidence is jurisdictional 
for the Board and what the RO may have determined is 
irrelevant).  

Generally, service connection may be established for a 
disability resulting from personal injury or disease incurred 
in the line of duty, or for aggravation of a preexisting 
injury or disease within the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

In September 1993, the RO denied the veteran's claim for 
service connection for chronic right wrist pain on the basis 
that there was no current diagnosis of disability and no 
disability shown during service.  The veteran was advised of 
the RO's decision in October 1993 and did not initiate an 
appeal.  

A claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  A three-part analysis applies when a claim 
to reopen is presented.  Winters v. West, 12 Vet. App. 203, 
205-206 (1999); and Elkins v. West, 12 Vet. App. 209, 215-218 
(1999).  The first step is to determine whether new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).  If so, there must then be a determination 
whether the claim presented is well grounded under 
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the "adjudication process must come to a screeching halt 
despite reopening because a claim that is not well grounded 
cannot be allowed."  See Winters, 12 Vet. App. at 206.  If 
the claim is well grounded, then VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step of a merits adjudication.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the evidence submitted since the RO's September 
1993 rating decision includes a November 1999 statement from 
Dr. D. Vincent Rhodes, received by the Board for 
consideration in connection with this appeal.  Dr. Rhodes 
stated that a May 1999 MRI of the veteran's right wrist, 
performed at the VA Medical Center, "revealed a grade II 
tendonopathy within the flexor carpi ulnaris, as well as 
disruption of the radial collateral ligament and 
intrasubstance injury of the scapholunate ligament.  It 
appears as though he [the veteran] has had this chronic wrist 
pain for many years, and it is probably consistent with that 
pain which first began in the military many years ago."  
 
In reviewing this evidence, the Board concludes that it bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself and in connection with evidence previously assembled, 
is so significant that it must be considered to decide fairly 
the merits of the claim.   Accordingly, with the submission 
of this evidence, the veteran's claim for service connection 
for a right wrist disability has been reopened.  38 U.S.C.A. 
§§ 5108, 7105, (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).   

The Board must next address the question of well 
groundedness.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are meritorious or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

To satisfy the burden of establishing a well grounded claim, 
there must be a medical diagnosis of a current disability; 
evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through medical or, in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (1997).  

The Board finds that the veteran's claim is well grounded.  
He has a diagnosis of a right wrist disability and chronic 
pain related to service.  Thus, he has met the minimum 
requirements of presenting a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to that claim.  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000).  Since the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step of a 
merits adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. 
Cir. 1998).  

In this regard, the Board has obtained a copy of a May 1999 
MRI report for the veteran's right wrist and an expert 
medical opinion from a VA orthopedic surgeon.  Based on this 
expert opinion, the Board finds that the duty to assist 
requires further medical evaluation and consequently the case 
must be remanded to the RO before a final decision on the 
merits of the claim.  38 U.S.C.A. § 5107(a).   


ORDER

Entitlement to an increased rating for allergic rhinitis is 
denied.  

Having submitted new and material evidence, the claim for 
service connection for a right wrist disability is reopened.

The claim of entitlement to service connection for a right 
wrist disability is well grounded.


REMAND 

As noted in the foregoing portion of this decision, the 
veteran has a currently diagnosed right wrist disability that 
has been related to service by a private physician.  Although 
his service medical records in September 1992 show a 
permanent profile limiting some activities due to chronic 
wrist pain, there is no diagnosis of a right wrist condition.  
The veteran's retirement physical examination of September 
1992 includes his report of right wrist pain in certain 
positions, but the physician's examination reflects no 
diagnosed abnormality of the right wrist.   

The May 1999 MRI report of the veteran's right wrist 
indicated a grade II tendonopathy within the flexor carpi 
ulnaris, as well as disruption of the radial collateral 
ligament and intrasubstance injury of the scapholunate 
ligament.  Dr. William D. Engber, VA orthopedic surgeon who 
reviewed the veteran's claim file, concluded that he was 
unable to delineate a specific diagnosis of the veteran's 
right wrist pain.  He recommended further evaluation by a 
hand surgeon or specialist in hand and wrist problems.  In 
view of this recommendation, this case is remanded to the RO 
for the following action:

1.  The RO should ensure that all 
pertinent VA medical treatment records 
regarding the veteran's right wrist are 
associated with the claims file.  

2.  The veteran should then be afforded a 
VA orthopedic examination by a hand 
surgeon, or a surgeon with a special 
interest in hand and wrist problems, if 
available, to determine the nature and 
severity of the veteran's current right 
wrist disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination should 
include any tests that are deemed 
appropriate, with special attention to 
the recommendations outlined in Dr. 
Engber's May 3, 2000 report.  After 
determining the appropriate diagnosis, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any currently diagnosed 
right wrist disability is related to the 
veteran's complaints of right wrist pain 
during service.  

3.  Once the development requested has 
been completed, the RO should again 
adjudicate the claim.  The veteran and 
his representative should be furnished a 
supplemental statement of the case, if in 
order, and be afforded the appropriate 
opportunity to respond to the 
supplemental statement of the case before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In particular, the veteran and his representative 
should inform the RO of any pertinent private medical 
evidence for which they might desire RO assistance in 
securing for the record.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

